22 IUH4
                                             Jeremy Crespin
                                              TDCJ No.   1807429
                                              Hughes Unit
                                              Rt. 2, Box 4400
                                              Gatesville, TX 76597

Mark Adams, Chief Deputy Clerk
Court of Criminal Appeals of Texas
P.O.   Box 12308                 t
Austin, TX     78711

                                              Februrary 2, 2015

RE:    MISFILED DOCUMENTS

Dear Mr.   Adams,

       Could you please help me correct a problem with some misf iledv:::
documents.     I recently sent this Court a copy of a motion I filed
in. the convicting court -- a motion to strike counsel's response
and for a live evidentary hearing.      I had specfieally requested that
document to be filed in CCA Writ No. WR-82,141-04.       However, it
appears that it was only filed in CCA Writ No. WR-82,141-03 on
January 12, 2015.      Could you please cause this document to be correctly
FILED in CCA Writ No. WR-82,141-04.
 •     Also, could you please present that motion to the Court, as
if it was addressed to this Court of Criminal Appeals of Texas.
It appears the convicting court ignored that motion and never ruled
on it.     Thus, I am asking this Court to rule on that motion as
if it was addressed to this Court.      Further, please ask this Court
to apply the ruling on that motion to both cases(WR-82,141-03 and
WR-82,141-04).
       Thank YOU for your time, concern, and assistance in this matter.

                                              Respectfully,



                    =B 06 2015                A^uLSffe
iC/ sv/d